Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 12, 2019

                                       No. 04-19-00273-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        By order dated May 14, 2019, this court ordered this appeal to proceed only as to the trial
court’s December 9, 2015 order declaring appellant a vexatious litigant because he did have
permission from the local administrative judge to appeal any other orders. See TEX. CIV. PRAC.
& REM. CODE ANN. §§ 11.101, 11.103(d).

       By order dated May 24, 2019, this court granted appellant an extension of time to obtain
permission from the local administrative judge to appeal additional orders entered by the trial
court in the underlying cause. Appellant was ordered to file written proof that the local
administrative judge had granted him permission to appeal additional orders by June 11, 2019.

       On May 29, 2019, the reporter’s record from the December 9, 2015 hearing in the
underlying cause was filed in this court. On June 7, 2019, appellant filed a motion requesting:
(1) additional records be provided to him; (2) additional time to obtain permission from the local
administrative judge; and (3) additional time to file his brief relating to the order declaring him a
vexatious litigant. The motion is GRANTED IN PART.
       The clerk of this court is ORDERED to provide appellant with a copy of the reporter’s
record from the December 9, 2015 hearing contemporaneously with this order.1 Appellant is
ORDERED to file no later than thirty days from the date of this order either: (1) written proof of
the permission obtained from the local administrative judge to appeal additional orders; or (2)
appellant’s brief relating to the order declaring him a vexatious litigant. The court will not
entertain any additional requests for records or any additional extensions of time. If
appellant fails to file either the written proof or the appellant’s brief by the stated deadline,
this appeal will be dismissed for want of prosecution.



                                                                _________________________________
                                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.



                                                                ___________________________________
                                                                Keith E. Hottle,
                                                                Clerk of Court




1
 On June 11, 2019, the court reporter filed written notice in this court that the exhibits admitted into evidence at the
December 9, 2015 hearing were not requested to be included in the record.